DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The references listed on the information disclosure statement filed 6/23/2021 have been considered by the examiner

Double Patenting
Claim1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 15601867. Although the claims at issue are not identical, they are not patentably distinct from each other because the innovative concept of the pending claims matches the patented claims..

PENDING CLAIMS
PATENTED CLAIMS
1. A system comprising: an unmanned aerial vehicle (UAV) comprising an onboard camera; and a processor communicatively coupled to the UAV and configured to:
A method for mission execution by an unmanned aerial vehicle (UAV)comprising: the mission parameters defining a first area to be imaged by a camera of the UAV. (The patented claim teaches a system with a UAV comprising an onboard camera)
control the UAV to execute a UAV diagnostic test prior to a UAV mission;
mission execution by an unmanned aerial vehicle (UAV)comprising: executing a pre-mission flight test
Initiate execution of the UAV mission
initiating execution of the initial UAV mission
receive UAV operation data during the UAV mission, the UAV operation data comprising aerial images taken at a first imaging resolution;
collecting UAV operation data during flight of the UAV unmanned aerial vehicle, the UAV operation data comprising aerial images taken at athe first imaging resolution
calculate a set of modified mission parameters from the set of mission parameters and an analysis of aerial images, the set of modified mission parameters corresponding to a modified UAV mission;
calculating a set of modified mission parameters from the set of pre- mission parameters and an analysis of aerial images, the set of modified mission parameters corresponding to a modified UAV mission;
and automatically execute the modified UAV mission with the UAV.
and automatically executing the modified mission with the UAV.


2.The system of Claim 1, wherein the processor is wirelessly connected to the UAV during the UAV diagnostic test and the UAV mission.
comprising prompting the user, via a management application executing at a controller device, to accept execution of the modified mission according to the set of modified mission parameters. The user may be prompted via a management application which may be wirelessly connected.



3.The system of Claim 1, wherein the UAV diagnostic test comprises a pre- mission flight test, comprising: executing a flight sequence with the UAV evaluating: level flight at a first altitude with determination of a first parameter of the UAV and a climb to a second altitude with determination of a second parameter of the UAV.
A method for adaptive mission execution by an unmanned aerial vehicle comprising:" executing a pre-mission flight test evaluating: level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV, and a transition of a motor of the UAV from a first to a second power setting with determination of a range of the UAV
4.The system of Claim 3, wherein the first parameter is associated with the first image resolution and the second parameter is associated with a second image resolution.
determining that a first imaging resolution from the initial mission is below a threshold, wherein calculating the set of modified mission parameters comprises modifying the set of mission parameters with a second imaging resolution, wherein the second imaging resolution is higher than the first imaging resolution.
5.The system of Claim 4, wherein the set of modified mission parameters are configured to allow images to be captured at the second image resolution.
modifying the set of mission parameters with a second imaging resolution, wherein the second imaging resolution is higher than the first imaging resolution.
6.The system of Claim 1, wherein the analysis comprises: at a mobile user device comprising the processor, identifying an image artifact based on the UAV operation dataset.
further comprising generating the analysis of the aerial images, wherein generating comprises identifying a first image of the aerial images as including at least one of blur artifacts and shadow artifacts;
7.The system of Claim 1, wherein the analysis comprises evaluating an image resolution of the UAV operation dataset at a mobile user device during execution of the UAV mission.
wherein the pre-mission flight test further evaluates at least one of: a stalling configuration with determination of a stall speed parameter of the UAV, battery management parameters of the UAV, terrain features associated with the initial mission, and image overlap characteristics, comprising prompting the user, via a management application executing at a controller device, to accept execution of the modified mission according to the set of modified mission parameters
8.The system of Claim 1, wherein the analysis comprises a range analysis; wherein the set of modified mission parameters are configured to decrease an image resolution associated with the UAV mission based on a range parameter for the UAV.
a transition of a motor of the UAV from a first to a second power setting with determination of a range of the UAV; (this describes the determination of a range achieved by analyzing the range of the UAV), modifying behavior of the UAV based upon an analysis of the UAV operation dataset.
9.The system of Claim 1, wherein the diagnostic test comprises: level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV, 
executing a pre-mission flight test evaluating: level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV
and a transition of a motor of the UAV from a first to a second power setting with determination of a range of the UAV and a weight parameter of the UAV.
and a transition of a motor of the UAV from a first to a second power setting with determination of a range of the UAV and a weight parameter of the UAV



10.A system, comprising: " a non-transitory computer readable medium; and " a processor coupled to the non-transitory computer readable medium, the processor configured to:
A method for adaptive mission execution by an unmanned aerial vehicle comprising:" executing a pre-mission flight test. The UAV may comprise the system that performs the pre-mission flight.
prior to an unmanned aerial vehicle (UAV) mission of a UAV,
initiating execution of the initial UAV mission
executing a flight sequence with the UAV which evaluates: level flight at a first altitude with determination of a first parameter of the UAV and a climb to a second altitude with determination of a second parameter of the UAV; based upon the flight sequence
executing a pre-mission flight test evaluating: level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV
determining a set of mission parameters corresponding to the UAV mission, wherein the mission parameters define a first area to be imaged by a camera of the UAV;
determining a set of mission parameters, based upon the pre-mission flight test and corresponding to an initial mission, the mission parameters defining a first area to be imaged by a camera of the UAV
initiating execution of the UAV mission with collection of a UAV operation dataset during the UAV mission; and
initiating execution of the initial UAV mission; * collecting UAV operation data during flight of the UAV
modifying behavior of the UAV based upon an analysis of the UAV operation dataset.
modifying behavior of the UAV based upon an analysis of the UAV operation dataset.


11.The system of Claim 10, wherein executing the flight sequence further comprises: transitioning a motor of the UAV from a first to a second power setting based on determination of a third parameter of the UAV.
executing a pre-mission flight test evaluating: level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV (this describes the flight sequence) and a transition of a motor of the UAV from a first to a second power setting with determination of a range of the UAV;
12. The system of Claim 10, wherein the first parameter is a first airspeed parameter or a first thrust parameter; wherein the second parameter is a second airspeed parameter or a second thrust parameter.
level flight at a first altitude with determination of an airspeed parameter of the UAV, a climb to a second altitude with determination of a thrust parameter of the UAV
13.The system of Claim 10, wherein the first parameter is associated with a first image resolution and the second parameter is associated with a second image resolution.
determining that a first imaging resolution from the initial mission is below a threshold, wherein calculating the set of modified mission parameters comprises modifying the set of mission parameters with a second imaging resolution
14.The system of Claim 13, wherein modifying behavior of the UAV comprises modifying the set of mission parameters to allow images to be captured at the first image resolution.
modifying behavior of the UAV based upon an analysis of the UAV operation dataset.
15.The system of Claim 10, wherein the set of mission parameters are determined based on the second parameter, wherein modifying behavior of the UAV comprises:
wherein calculating the set of modified mission parameters comprises modifying the first set of camera parameters based on the analysis of aerial images, calculating the set of modified mission parameters comprises modifying the set of mission parameters with a second imaging resolution
calculating a set of modified mission parameters based on the first parameter and the set of mission parameters;
calculating a set of modified mission parameters from the set of pre- mission parameters and an analysis of aerial images
and initiating execution of a modified UAV mission based on the set of modified mission parameters.
the set of modified mission parameters corresponding to a modified UAV mission and "automatically executing the modified mission with the UAV


16.The system of Claim 10, wherein the analysis comprises evaluating an image resolution of the UAV operation dataset at a mobile user device during execution of the UAV mission.
further comprising determining that a first imaging resolution from the initial mission is below a threshold, wherein calculating the set of modified mission parameters. 
17.The system of Claim 10, wherein the analysis comprises: at a mobile user device, identifying an image artifact based on the UAV operation dataset.
comprising prompting the user, via a management application executing at a controller device, to accept execution of the modified mission according to the set of modified mission parameters. The user may be prompted via a management application which may be wirelessly connected. wherein generating comprises identifying a first image of the aerial images as including at least one of blur artifacts and shadow artifacts
18.The system of Claim 10, wherein the analysis comprises: tracking at least one of: a motor speed parameter, a propeller usage parameter, a control surface actuator usage parameter, or a fuselage usage parameter of the UAV during the mission;
generating the analysis comprises tracking at least one of a motor speed parameter, a propeller usage parameter, a control surface actuator usage parameter, and a fuselage usage parameter of the UAV during the initial mission
and generating a comparison between of at least one of the motor speed parameter, the propeller usage parameter, a control surface actuator usage parameter, or a fuselage usage parameter to a respective life limit.
generating the analysis comprises tracking at least one of a motor speed parameter, a propeller usage parameter, a control surface actuator usage parameter, and a fuselage usage parameter of the UAV during the initial mission; and generating a comparison between of at least one of the motor speed parameter,
19.The system of Claim 10, wherein the analysis comprises a range analysis; wherein modifying behavior of the UAV comprises decreasing an image resolution of the UAV mission based on a range parameter of the UAV.
generating the analysis comprises analyzing UAV battery charge data; wherein calculating the set of modified mission parameters comprises modifying the set of mission parameters based on the UAV battery charge data. The mission parameter may be the resolution and the range parameter may be defined by the battery charge data.
20.The system of Claim 10, wherein the processor is housed within a mobile device and is wirelessly connected to the UAV.
comprising prompting the user, via a management application executing at a controller device, to accept execution of the modified mission according to the set of modified mission parameters. The user may be prompted via a management application which may be wirelessly connected.


Prior Art
The prior art made of record not relied upon is pertinent to applicant’s disclosure. See the PTO-892 regarding references that are directed toward a method for adaptive mission execution by a UAV.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIKKO OKECHUKWU OBIOHA whose telephone number is (313)446-6532.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter D. Nolan can be reached on 571-270-7016.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MIKKO OKECHUKWU OBIOHA/Examiner, Art Unit 3661B     

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661